ORDER

PER CURIAM.
Plaintiff appeals from the denial of his motion for a new trial in his personal injury action against defendant resulting from an automobile accident. The Court’s denial of plaintiffs new trial motion was a proper exercise of its discretion, and no error of law appears. An extended opinion would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).